UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 7, 2014 Immune Pharmaceuticals Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-51290 52-1841431 (State or Other Juris- (Commission (IRS Employer diction of Incorporation) File Number) Identification No.) 708 Third Avenue, Suite 210, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (914) 606-3500 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General InstructionA.2. below): ☐
